53 F.3d 335
75 A.F.T.R.2d 95-2222, 95-1 USTC  P 50,254
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James R. FITTS;  Paula A. Fitts, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 94-2881
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 25, 1995Filed:  May 5, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James and Paul Fitts appeal from a final judgment of the Tax Court,1 finding deficiencies in income tax due for tax year 1986.  Having carefully reviewed the record and the parties' briefs, we conclude that the Tax Court's factual finding-that only 25% of the proceeds of a settlement were excludable from income under 26 I.R.C. Sec. 104(a)(2)-is not clearly erroneous.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable John O. Colvin, United States Tax Court Judge